Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Since claim 6 has been canceled and its limitations have been incorporated into independent claim 1, claim 7 should be depending on claim 1. Claim 9 originally depended on claim 6, but current is depending on canceled claim 8. Therefore claim 9 should be depending on claim 1 also, as reflected in the Examiner’s Amendment below.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7: in line 1, after the phrase “according to claim”, recitation of “6” has been replaced with --1--.

Claim 9: in line 1, after the phrase “according to claim”, recitation of “8” has been replaced with --1--.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Nair (US 2018/0270668 A1) discloses a base station configured to transmit message with parameter to enable or disable PDCP integrity protection to a UE in a RRC layer message.

Farnsworth et al. (US 2011/0263222 A1) discloses a method for implementing integrity protection, wherein Security Mode Command is transmitted from RNC to UE via Node B, wherein the Security Mode Command includes configuration for the UE to implement integrity protection for signaling radio bearers.

Deng (US 2012/0315878 A1) discloses a method and system for integrity protection, wherein a base station notifies a terminal of integrity protection configuration information in a RRC connection reconfiguration signaling message, wherein the integrity protection configuration information is activating the integrity protection of data radio bearer(s) immediately or to delete integrity protection of data radio bearer(s) immediately.

Prior arts of record disclose transmitting downlink message to UE with parameter to configure the UE for integrity protection.



Dependent claims 2-4, 7, 9-11 and 13-16 are allowable based on their dependency on independent claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645